DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 11/10/2021 with respect to the 35 USC 112(b) and 112(d) rejections. The rejection/objection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1, 11-17, 19, and 20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for estimating blood pressure through a circulatory system model comprising a detector to detect pulse rate of a heartbeat, utilizing an expression that assumes resiliently deformable vessels, communication pipes annularly connecting the vessels, a valve to prevent backflow, changing a no-load volume of each of a subset of the vessels of the plurality of vessels with respect to time, not changing a no-volume of each of a the remaining vessels, 
further comprising setting information related to a reference no-load volume wherein a subset of the reference no-load volumes can be determined by pulse rate and a time point, and setting information related to a reference target resistance for each of the communication pipes, wherein a subset of the reference target resistance values can be determined from the pulse rate, 
further setting initial time values, pressure of each of the vessels, and resistance of each of the communication pipes, 

The closest prior art of record is Clark et al (US 5,423,322). Clark et al teach a blood pressure estimating apparatus that detects a heart beat parameter, and determines a change of volume of at least vessel among a plurality of vessels that resiliently deform in a mathematical model, the model expressing blood flowing in a circulatory system with fluid flowing through a flow path formed by annularly coupling the plurality of vessels, and estimating pressure of the blood using the determined changes and the mathematical model.
Yet their combined efforts do not fairly teach or suggest modeling a plurality of vessels, setting certain vessels with an unchanging no-load volume with respect to time, setting certain vessels with a changing no-load volume with respect to time, setting certain communication pipes with an unchanging resistance with respect to time, setting certain communication pipes with a changing resistance with respect to time, using reference values of the no-load volumes and resistances and pulse rate to identify changes in secondary parameters comprising no-load volumes, and calculating pressures of each of the plurality of vessels from the change in no-load volumes.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791